Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
At the examiner discretion, this amendment is required to correct typographical error/lack of antecedent basis.

Claims
AMENDMENTS TO THE CLAIMS:
3.	This listing of claim 1 and claim10 will replace all prior versions in the application.

1. (Currently Amended) A computerized method of automatically generating video content using a one click artificial-intelligence assistant for generating an animation video comprising:
providing a do-it-yourself (DIY) computer animation generation system, wherein the DIY computer animation generation system includes an animation generation dashboard;
providing a one click Al assistant for generating an animation video in the DIY computer animation generation system; and
one click virtual button displayed in the animation generation dashboard, wherein the one click AI assistant automatically suggests a set of animation choices to a user on a single button press of the one click virtual button, wherein an initial animation is generated by the user, and wherein the set of animation choices comprises a set of automated layout suggestions;
wherein the set of animation choices comprises a set of automated layout suggestions are generated by:
providing a set of automated suggestions for a better layout, analyzing a set of historically created manually created animations from a large set of historical users and learning each Probabilistic Grid Maps (PGM) of each historically created manually created animation, wherein each PGM comprises uniform set of discretized positions on a screen and each position stores the probability that a character can be centered at the particular positions; and
using the learning of each PGM to generate a set of example automated suggestions for the better layout, wherein each PGM is conditioned on each background of each historically created manually created animation.

10. (Currently Amended) The computerized method of claim 9, wherein the set of animation choices comprises a set of suggested alternate backgrounds of the animation video.

Reasons for Indicating Allowable Subject matter
Applicant's arguments filed in the Amendments of 05/03/2022 have been fully considered. The cited prior arts fail to either disclose or suggest the combination of features as arranged and claimed by applicant. In light of the newly amended feature(s), arguments of pp. 5-7 and in conjunction with all other limitations of the independent claims render claim 1 allowable.
The dependent claims 3, and 6-12 being further limiting the independent claims, definite and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171